                                                                    ES DISTRICT
                                                                   T            C
1    RAJ V. ABHYANKER, California SBN 233,284                    TA




                                                                                         O
                                                         S
     Email: raj@legalforcelaw.com




                                                                                          U
                                                        ED
2    WENSHENG MA, California SBN 299961




                                                                                           RT
                                                                                 ERED




                                                    UNIT
     Email: vincent@legalforcelaw.com                                 ORD
                                                              T IS SO
3
     NICHOLAS CRAFT, (pro hac vice)                          I




                                                                                                   R NIA
4    Email: nick@legalforcelaw.com
     LEGALFORCE RAPC WORLDWIDE
                                                                                             ey
5    1580 W. El Camino Real, Suite 10                                              . Chesn




                                                    NO
                                                                         axine M
                                                                 Judge M




                                                                                                  FO
     Mountain View, CA 94040
6    Telephone: (650) 965-8731




                                                      RT




                                                                                              LI
7    Facsimile: (650) 989-2131                               ER




                                                         H




                                                                                             A
                                                                  N                          C
8    Attorneys for Plaintiff                                          D IS T IC T     OF
     LegalForce RAPC Worldwide, P.C.,                                       R
9
                                                         Dated: September 3, 2019
10

11                            UNITED STATES DISTRICT COURT
12                         NORTHERN DISTRICT OF CALIFORNIA
13                                SAN FRANCISCO DIVISION
14                                             )   Case No. 3:17-cv-7303-MMC
     LEGALFORCE RAPC WORLDWIDE,                )
15   P.C.,                                     )   NOTICE OF VOLUNTARY DISMISSAL
                                               )   WITH PREJUDICE
16                               Plaintiff,    )
                                               )   Courtroom:         7 – 19th Floor
17          vs.                                )   Before:            Hon. Maxine Chesney
                                               )
18   TRADEMARK ENGINE LLC; and DOES            )
     1-50, INCLUSIVE,                          )
19                                             )
                                 Defendants.   )
20                                             )
                                               )
21

22

23

24

25

26
27

28

     PLAINTIFF’S NOTICE OF DISMISSAL WITH PREJUDICE                       CASE NO. 3:17-CV-7303-MMC
1           Plaintiff hereby voluntarily dismisses this matter, with prejudice and without conditions,

2    against all Defendants pursuant to Federal Civil Rule 41(a)(1)(A)(i). Each side shall bear its own

3    costs and fees.

4           In addition, Plaintiff requests that the Motion to Modify Protective Order (Dkt. 166) remain

5    active on the calendar after dismissal with prejudice of this case.

6

7    RESPECTFULLY SUBMITTED,

8    DATED: August 30, 2019
                                                   LEGALFORCE RAPC WORLDWIDE
9
                                                   /Raj Abhyanker/
10                                                           _________________________
                                                   Raj V. Abhyanker
11
                                                   Attorneys for Plaintiff
12                                                 LegalForce RAPC Worldwide
13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28

     PLAINTIFF’S NOTICE OF DISMISSAL WITH PREJUDICE                        CASE NO. 3:17-CV-7303-MMC
